Exhibit 10.5

 

 

 

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Performance Unit and Performance Share Award Agreement

 

--------------------------------------------------------------------------------

 

 

 

 

Award No.          

You are hereby awarded Performance Units and Performance Shares subject to the
terms and conditions set forth in this agreement (“Award Agreement” or “Award”),
and in the Capital Trust, Inc. 2007 Long-Term Incentive Plan  (the “Plan”),
which is attached as Exhibit A.  A summary of the Plan appears in its
Prospectus, which is attached as Exhibit B. You should carefully review these
documents, and consult with your personal financial advisor, in order to fully
understand the implications of this Award, including your tax alternatives and
their consequences.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below.  In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the Board
of Directors (the “Board”) of Capital Trust, Inc. (the “Company”) or any
Committee appointed by the Board to administer the Plan, and shall (in the
absence of manifest bad faith or fraud) be final, conclusive and binding upon
all parties, including you and your successors in interest.  Capitalized terms
are defined in the Plan or in this Award Agreement.

1.             General Terms of Your Award

Name of Participant

 

Date of Award

 

2.             Performance Unit.  The Performance Unit portion of your Award is
being granted pursuant to Section 10 of the Plan, and shall have the terms set
forth in the table below, subject, absolutely, to the terms of the Plan and to
the Committee’s discretion to interpret the Plan and this Award in any manner
that the Committee may deem reasonably necessary or appropriate in order for
this Award to satisfy the requirements for “performance-based compensation”
within the meaning of Section 162(m)(4) of the Code, and associated tax
regulations and rulings.  The Performance Unit portion of your award provides
that you may qualify to receive an amount of cash that falls within the range
specified in the table below, such amount to be determined based on the extent
to which, if at all, the Performance Measures for Determining Qualification have
been satisfied and in accordance with the weights assigned thereto.

Range in Amount of Cash

Threshold:

$

 

Target:

$

 

Maximum:

$

 

Performance Period

 

 

 

 

--------------------------------------------------------------------------------


 

 

Performance Measures

See Schedule           , attached hereto as Exhibit B.

Qualification

 

 

3.             Performance Shares.  The Performance Shares portion of your award
provides that you may qualify to receive, subject to further vesting, a number
of Shares (“Performance Shares”) with a value that falls within the range of
values specified in the table below, such value to be determined based on the
extent to which, if at all, the Performance Measures for Determining
Qualification have been satisfied and the weights assigned thereto.  The
Performance Shares portion of your Award is being granted pursuant to Section 10
of the Plan, and shall have the terms set forth in the table below, subject,
absolutely, to the terms of the Plan and to the Committee’s discretion to
interpret the Plan and this Award in any manner that the Committee may deem
reasonably necessary or appropriate in order for this Award to satisfy the
requirements for “performance-based compensation” within the meaning of Section
162(m)(4) of this Code, and associated tax regulations and rulings.

Range in Value of Shares of Performance Shares

Threshold:

$

 

 

Target:

$

 

 

Maximum:

$

 

 

 

 

 

 

 

 

Performance Period for Qualification

 

 

Performance Measures

See Schedule            , attached hereto as Exhibit C and Exhibit D..

 

Pricing Date to Determine Number of Shares

 

 

Qualification

 

 

Performance Period for Further Vesting

 

Performance Measure for

Determining Further Vesting

 

Further Vesting

 

4.             Issuance of Shares of Performance Shares.  If you qualify to
receive any Shares of Performance Shares that remain subject to further vesting,
the stock certificates evidencing such Shares that will be issued as of the
Pricing Date will bear the following legend that shall remain in place and
effective until all other vesting restrictions lapse and new certificates are
issued pursuant to Section 6(b) below:

 

2

--------------------------------------------------------------------------------


“The sale or other transfer of the Stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer set forth in the Capital Trust, Inc. 2007 Long-Term
Incentive Plan , and in any rules and administrative procedures adopted pursuant
to such Plan and in a related Award Agreement.  A copy of the Plan, such rules
and procedures and such Award Agreement may be obtained from the Secretary of
Capital Trust, Inc.”

 

5.             Unvested Performance Shares.  You will be reflected as the owner
of record on the Company’s books and records of any Shares of Performance Shares
issued pursuant to this Award Agreement. The Company will hold the stock
certificates for safekeeping until such Shares have become vested and
non-forfeitable.  You must deliver to the Company, as soon as practicable after
the date any Shares of Performance Shares are issued, a stock power, endorsed in
blank, with respect to any such Shares. If you forfeit any Shares of Performance
Shares, the stock power will be used to return the certificates for the
forfeited Shares to the transfer agent for cancellation.  As the owner of record
of any Shares of Performance Shares you qualify to receive pursuant to this
Award Agreement, you will be entitled to all rights of a stockholder of the
Company, including the right to vote Shares and the right to the payment of any
cash dividends and other distributions (including those paid in stock) following
the date of issuance of such Shares and to the  extent paid in stock, such stock
shall be subject to the same restrictions contained in Section 3, subject in
each case to the treatment of the Award upon termination of employment before
the particular record date for determining stockholders of record entitled to
the payment of the dividend or distribution.

6.             Dividends.  Whenever unrestricted Shares are delivered to you or
your duly-authorized transferee pursuant to the vesting of this Award, you or
your duly-authorized transferee shall also be entitled to receive, with respect
to each unrestricted Share issued, (i) a number of Shares equal to the stock
dividends which were declared and paid to the holders of Shares between the
Grant Date and the date such Share is issued, and (ii) a number of Shares having
a Fair Market Value (on the date of each cash dividend payment date) equal to
any cash dividends that were paid to the holders of Shares based on a record
date between the Award Date and the date such unrestricted Share is issued.

7.             Qualification and Vesting.

(a)           After the Performance Period for the Performance Unit, if you
qualify to receive an amount of cash pursuant to the Performance Unit as
determined and calculated by the Committee, you shall be paid such cash amount
in conformity with the Company’s bonus payment practices generally applicable to
senior executives of the Company.

(b)           If you qualify to receive any Shares of Performance Shares,
subject to further vesting, as the further vesting restrictions become satisfied
over time or upon satisfaction of the relevant performance measures, the Company
shall cause new stock certificates for the Shares of Performance Shares so
vested to be delivered to you, with such legends as the Company determines to be
appropriate.  New certificates shall not be delivered to you unless you have
made arrangements satisfactory to the Committee to satisfy tax-withholding
obligations.

 

3

--------------------------------------------------------------------------------


 

8.             Restrictions on Transfer of Award. This Award Agreement may not
be sold, pledged, or otherwise transferred without the prior written consent of
the Committee.  Notwithstanding the foregoing, you may transfer this Award
Agreement -

(i)                           by instrument to an inter vivos or testamentary
trust (or other entity) in which each beneficiary is a permissible gift
recipient, as such is set forth in subsection (ii) of this Section, or

(ii)                        by gift to charitable institutions or by gift or
transfer for consideration to any of the following relatives of yours (or to an
inter vivos trust, testamentary trust or other entity primarily for the benefit
of the following relatives of yours): any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships.

Any transferee of your rights shall succeed to and be subject to all of the
terms of this Award Agreement and the Plan.

9.             Conditions on Issuance of Shares; Transfer Restrictions. 
Notwithstanding any other provision of the Plan or of this Award Agreement: (i)
the Committee may condition your receipt of Shares on your execution of a
shareholder agreement imposing terms generally applicable to other
similarly-situated employee- shareholders; and (ii) any Shares issued pursuant
to this Award Agreement shall be non-transferable until the first day of the
seventh month following the termination of your Continuous Service.

10.           Designation of Death Beneficiary.  Notwithstanding anything to the
contrary contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Death
Beneficiary”) to his or her interest in the Performance Unit and Performance
Shares awarded hereby.  You shall designate the Death Beneficiary by completing
and executing a designation of death beneficiary agreement substantially in the
form attached hereto as Exhibit E (the “Designation of Death Beneficiary”) and
delivering an executed copy of the Designation of Death Beneficiary to the
Company.

11.           Income Taxes and Deferred Compensation.  Except to the extent
otherwise specifically provided in another document establishing contractual
rights for you, by signing this Award Agreement, you acknowledge that you shall
be solely responsible for the satisfaction of any taxes that may arise pursuant
to this Award (including taxes arising under Sections 409A or 4999 of the Code),
and that neither the Company nor the Administrator shall have any obligation
whatsoever to pay such taxes or otherwise indemnify or hold you harmless from
any or all of such taxes.  The Committee shall have the sole discretion to
interpret the requirements of the Code, including Section 409A, for purposes of
the Plan and this Award Agreement.

12.           Notices.  Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be delivered electronically, personally, or sent by certified mail, return
receipt requested, addressed to you at the last address

 

4

--------------------------------------------------------------------------------


 

that the Company had for you on its records.  Each party may, from time to time,
by notice to the other party hereto, specify a new address for delivery of
notices relating to this Award Agreement.  Any such notice shall be deemed to be
given as of the date such notice is personally delivered or properly mailed.

13.           Binding Effect.  Except as otherwise provided in this Award
Agreement or in the Plan, every covenant, term, and provision of this Award
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective legatees, legal representatives, successors, transferees,
and assigns.

14.           Modifications.  This Award Agreement may be modified or amended at
any time, in accordance with Section 15 of the Plan and provided that you must
consent in writing to any modification that adversely and materially affects
your rights or obligations under this Award Agreement (with such an affect being
presumed to arise from a modification that would trigger a Section 409A
violation of the Code).

15.           Headings.  Section and other headings contained in this Award
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope or intent of this Award Agreement or any
provision hereof.

16.           Severability.  Every provision of this Award Agreement and of the
Plan is intended to be severable.  If any term hereof is illegal or invalid for
any reason, such illegality or invalidity shall not affect the validity or
legality of the remaining terms of this Award Agreement.

17.           Counterparts.  This Award Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

18.           Plan Governs.  By signing this Award Agreement, you acknowledge
that you have received a copy of the Plan and that your Award Agreement is
subject to all the provisions contained in the Plan, the provisions of which are
made a part of this Award Agreement and your Award is subject to all
interpretations, amendments, rules and regulations which from time to time may
be promulgated and adopted pursuant to the Plan.  In the event of a conflict
between the provisions of this Award Agreement and those of the Plan, the
provisions of the Plan shall control.

19.           Investment Purposes. By executing this Award Agreement, you
represent and warrant that any Shares issued to you pursuant to your Award will
be held for investment purposes only for your own account, and not with a view
to, for resale in connection with, or with an intent in participating directly
or indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended.

20.           Not a Contract of Employment.  By executing this Award Agreement
you acknowledge and agree that (i) any person who is terminated before full
vesting of an award, such as the one granted to you by this Award, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the

 

5

--------------------------------------------------------------------------------


 

Company, nor shall it affect in any way your right or the Company’s right to
terminate your employment, service, or consulting relationship at any time, with
or without Cause; and (iv) the Company would not have granted this Award to you
but for these acknowledgements and agreements.

21.           Employment Agreement Provision  [OPTION IF EMPLOYEE HAS AN
EMPLOYMENT AGREEMENT]  By executing this Award, you acknowledge and agree that
your rights upon a termination of employment before full vesting of this Award
will be determined under Section             of your employment agreement with
the Company and                                                 , dated as of
                                        , 20    .

22.           Long-term Consideration for Award.  [OPTIONAL] The terms and
conditions set forth in Exhibit F are hereby incorporated by reference and made
an integral part of this Award Agreement.  An invalidation of all or part of
Exhibit F, or your commencement of litigation to invalidate, modify, or alter
the terms and conditions set forth in Exhibit F, shall cause this Award to
become null, void, and unenforceable.

23.           Securities Law Restrictions.  Regardless of whether the offering
and sale of Shares under the Plan have been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or have been registered or qualified
under the securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law or to
enforce the intent of this Award.

24.           Governing Law.  The laws of the State of New York shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is being made under
and governed by the terms and conditions of this Award and the Plan.

 

CAPITAL TRUST, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT

 

6

--------------------------------------------------------------------------------


 

 

The undersigned Participant hereby accepts the terms of this Award and the Plan.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


EXHIBIT A

 

 

 

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT B

 

 

 

 

CAPITAL TRUST, INC.
2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Prospectus

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT C

 

 

 

 

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Performance Measures to Determine Qualification for Performance Unit

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE        

 

 

Measure

 

Threshold

 

Target

 

Maximum

 

Weight

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Range of Award Amounts for Use in Calculation

Threshold Award Amount

 

Target Award Amount

 

Maximum Award Amount

 

 

 

 

 

 

Formula for Calculation

Calculate and add the following for each Measure to determine the cash amount
Participant qualifies to receive:

--------------------------------------------------------------------------------


EXHIBIT D

 

 

 

 

CAPITAL TRUST, INC.
2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Performance Measures to Determine Qualification for Performance Shares

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE        

 

Measure

 

Threshold

 

Target

 

Maximum

 

Weight

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Range of Award Values for Use in Calculation

Threshold Award Amount

 

Target Award Amount

 

Maximum Award Amount

 

 

 

 

 

Formula for Calculation

Calculate and add the following for each Measure to determine value of Shares of
Performance Shares Participant qualifies to receive:

--------------------------------------------------------------------------------


EXHIBIT E

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

 

Designation of Death Beneficiary

 

 

 

In the event of my death or “Disability” within the meaning of the Capital
Trust, Inc. 2007 Long-Term Incentive Plan (the “Plan”), I hereby designate the
following person to be my death beneficiary for the Award(s) (within the meaning
of the Plan) identified below:

 

Name of Death Beneficiary:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security No.:

 

 

 

 

 

 

 

 

This death beneficiary designation of mine relates to any and all of my rights
under the following Award or Awards:

 

o                  any Award that I have received or ever receive in the future
under the Plan.

 

o                  the                   Award that I received pursuant to an
award agreement dated             ,      between me and Capital Trust, Inc. (the
“Company”).

 

I understand that this death beneficiary designation operates to entitle the
above-named death beneficiary to succeed, in the event of my death, to any and
all of my rights under the Award(s) designated above, and shall be effective
from the date this form is delivered to the Company until such date as I revoke
this designation.  A revocation shall occur only if I deliver to an executive
officer of the Company either (i) a written revocation of this designation that
is signed by me and notarized, or (ii) a designation of death beneficiary, in
the form set forth herein, that is executed and notarized on a later date   In
the absence of a valid death beneficiary designation, my estate will be treated
as the beneficiary of this Award in the event of my death while it is
outstanding.

 

 

Date:

 

 

 

 

 

 

 

Your Signature:

 

 

 

 

 

 

 

Your Name (printed):

 

 

 

 

 

 

 

Sworn to before me this

 

      day of                , 200

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

County of

 

 

 

State of

 

 

 

 

--------------------------------------------------------------------------------


EXHIBIT F

CAPITAL TRUST, INC.

2007 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Long-Term Consideration and

Company Recovery for Breach

 

--------------------------------------------------------------------------------

 

 

By signing and accepting your Award Agreement, you recognize and agree that the
Company’s key consideration in granting this Award is securing your long-term
commitment to serve as its                 [include job title or description]
who will advance and promote the Company’s business interests and objectives. 
Accordingly, you agree that this Award shall be subject to the terms and
conditions set forth in Section 25 of the Plan (relating to the termination,
rescission, and recapture if you violate certain commitments made therein to the
Company), as well as to the following terms and conditions as material and
indivisible consideration for this Award:

(a)           Fiduciary Duty.  During your employment with the Company you shall
devote your full energies, abilities, attention and business time to the
performance of your job responsibilities and shall not engage in any activity
which conflicts or interferes with, or in any way compromises, your performance
of such responsibilities.

(b)           Confidential Information.  You recognize that by virtue of your
employment with the Company, you will be granted otherwise prohibited access to
confidential information and proprietary data which are not known, and not
readily accessible to the Company’s competitors.  This information (the
“Confidential Information”) includes, but is not limited to, current and
prospective customers; the identity of key contacts at such customers;
customers’ particularized preferences and needs; marketing strategies and plans;
financial data; personnel data; compensation data; proprietary procedures and
processes; and other unique and specialized practices, programs and plans of the
Company and its customers and prospective customers.  You recognize that this
Confidential Information constitutes a valuable property of the Company,
developed over a significant period of time and at substantial expense. 
Accordingly, you agree that you shall not, at any time during or after your
employment with the Company, divulge such Confidential Information or make use
of it for your own purposes or the purposes of any person or entity other than
the Company.

(c)           Non-Solicitation of Customers.  You recognize that by virtue of
your employment with the Company you will be introduced to and involved in the
solicitation and servicing of existing customers of the Company and new
customers obtained by the Company during your employment.  You understand and
agree that all efforts expended in soliciting and servicing such customers shall
be for the permanent benefit of the Company.  You further agree that during your
employment with the Company you will not engage in any conduct which could in
any way jeopardize or disturb any of the Company’s customer relationships.  You
also recognize the

--------------------------------------------------------------------------------


Company’s legitimate interest in protecting, for a reasonable period of time
after your employment with the Company, the Company’s customers.  Accordingly,
you agree that, for a period beginning on the date hereof and ending one (1)
year after termination of your employment with the Company, regardless of the
reason for such termination, you shall not, directly or indirectly, without the
prior written consent of the Chairman of the Company, market, offer, sell or
otherwise furnish any products or services similar to, or otherwise competitive
with, those offered by the Company to any customer of the Company.

(d)           Non-Solicitation of Employees.  You recognize the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees.  Accordingly, you
agree that, for a period beginning on the date hereof and ending two (2) years
after termination of your employment with the Company, regardless of the reason
for such termination, you shall not, directly or indirectly, for yourself or on
behalf of any other person or entity, solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company.

(e)           Non-Competition. <IF DESIRED, PHJW TO CUSTOMIZE TO CONFORM WITH
APPLICABLE LAW.>

(f)            Survival of Commitments; Potential Recapture of Award and
Proceeds.  You acknowledge and agree that the terms and conditions of this
Section regarding confidentiality and non-solicitation [and non-competition]
shall survive both (i) the termination of your employment with the Company for
any reason, and (ii) the termination of the Plan, for any reason.  You
acknowledge and agree that the grant of Performance Units and Performance Shares
in this Award Agreement is just and adequate consideration for the survival of
the restrictions set forth herein, and that the Company may pursue any or all of
the following remedies if you either violate the terms of this Section or
succeed for any reason in invalidating any part of it (it being understood that
the invalidity of any term hereof would result in a failure of consideration for
the Award):

(i)

 

declaration that the Award is null and void and of no further force or effect;

 

 

 

(ii)

 

recapture of any cash paid or Shares issued to you, or any designee or
beneficiary of you, pursuant to the Award;

 

 

 

(iii)

 

recapture of the proceeds, plus reasonable interest, with respect to any Shares
that are both issued pursuant to this Award and sold or otherwise disposed of by
you, or any designee or beneficiary of you.

 

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable relief.

(g)           Acknowledgement.  You acknowledge and agree that your adherence to
the foregoing requirements will not prevent you from engaging in your chosen
occupation and earning a satisfactory livelihood following the termination of
your employment with the Company.

--------------------------------------------------------------------------------

 